Citation Nr: 1200988	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ due to erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran had active service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, the Veteran filed claims for service connection for numbness of the feet and coronary artery disease.  In August 2007, the RO granted service connection for peripheral neuropathy of the lower extremities (10% for each lower extremity from October 21, 2005).  In December 2010, the RO granted service connection for coronary artery disease/ischemic heart disease (10% from October 21, 2005, 30% from March 18, 2008, and 60 percent from May 6, 2010).  In September 2011, the disability rating for coronary artery disease was increased to 100% from January 31, 2011.  As the Veteran has not initiated an appeal with respect to the ratings, or effective dates, assigned to these now service-connected disabilities, and claims pertaining to these disorders are any longer before the Board.  Consideration herein is limited to the issues listed on the first page of the present decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertensive vascular disease and erectile dysfunction as secondary to his service-connected diabetes mellitus  The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to this portion of the Veteran's appeal.  

In March 2006, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether or not his hypertension and erectile dysfunction could be related to his diabetes mellitus.  The VA examiner concluded that the Veteran's hypertension and erectile dysfunction appeared to precede his diagnosis of diabetes by several years, thus they were unlikely to be due to or aggravated by diabetes.  However, it is not clear that the VA examiner took into consideration all of the evidence of record pertinent to the claim.  

Of record are private treatment reports dated from 1989 to 2005, which show that the Veteran had a history of mild glucose intolerance/impaired fasting glucose as early as 2001.  However, a formal diagnosis of diabetes mellitus was not established until 2003.  These records also show that the Veteran had a history of ocular hypertension that was originally diagnosed in 1996, some seven years prior to his diabetes diagnosis.  In this case, the March 2004 VA examiner notes having reviewed the claims file, but she does not reference this evidence and in fact specifically indicates that the claims file did not contain any medical records from outside the VA system and that as a result her assessment/diagnosis was based entirely on the history presented by the Veteran.  She stated that ideally the private records should be obtained for review to clarify or modify these diagnoses.  

Following the March 2006 VA examination, a private medical opinion was associated with the claim's file.  In that opinion, the physician noted that as early as 1980 the Veteran had an elevated fasting blood glucose of 111 signifying glucose intolerance.  The doctor noted that it was likely that a diagnosis of diabetes mellitus could have been made at that time if the Veteran had been screened.  He then concluded that, with a diagnosis of glucose intolerance dating back to 1980, it was very likely that the Veteran would have gone on to develop type 2 diabetes within the next 2-5 years.  

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter as the opportunity for a VA examiner to review fully the entire contents of the Veteran's claims file, which may have some impact upon the medical conclusions reached.  After such review, the examiner should then provide a medical opinion as to whether the Veteran's hypertension and erectile dysfunction are caused or aggravated by his service-connected diabetes mellitus, type II.  

Because the Veteran's claim for SMC is inextricably intertwined with the claim for service connection for erectile dysfunction, it is appropriate to defer consideration of the SMC issue until the development requested is complete.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the SMC issue is deferred pending completion of the actions requested below.

Also, any ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if relevant). 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the issue of entitlement to SMC based on loss of use of a creative organ due to erectile dysfunction.  

2.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records not already in the claims file relating to recent treatment for, or evaluation of, his erectile dysfunction and hypertension.  The Board is particularly interested in records of such treatment that the Veteran may have received through the Minneapolis VA Health Care System since September 2011.  All such available records should be associated with the claims folder.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available records should be associated with the claims folder.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the etiology of his erectile dysfunction and hypertension.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the any hypertension or erectile dysfunction diagnosed on examination was caused or aggravated (permanently worsened beyond normal progression) by the service-connected diabetes mellitus.  [If the Veteran is found to have hypertension or erectile dysfunction that is aggravated by his service-connected diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  Complete rationale for all opinions should be provided in the examination report.  

In answering these questions, the examiner should consider the order in which the Veteran's hypertension, erectile dysfunction, and diabetes were diagnosed based on the evidence of record, if such a chronology is helpful in determining the etiological relationship between these conditions.  

4.  After completing the requested action, readjudicate the issues on appeal.  If any of these benefits remain denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

